Citation Nr: 1038812	
Decision Date: 10/15/10    Archive Date: 10/22/10

DOCKET NO.  05-02 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUE

Entitlement to a separate compensable disability rating for 
neurologic manifestations of the service-connected traumatic 
arthritis of the lumbar spine.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran served on active duty from November 1950 to November 
1953 and October 1961 to August 1962.

This matter comes to the Board of Veterans' Appeals (Board) from 
a March 2004 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  

This case was previously before the Board in May 2007 and March 
2008 at which times it was remanded for more development.  In an 
August 2009 decision, the Board denied a disability rating 
greater than 20 percent for service-connected orthopedic 
manifestations of traumatic arthritis of the lumbar spine but 
remanded the issue of entitlement to a separate disability rating 
for neurologic manifestations of that disability for additional 
development.  The Board is satisfied that there has been 
substantial compliance with the remand directives with regard to 
the issues discussed in the decision below and the Board may 
proceed with review.  Stegall v. West, 11 Vet. App. 268 (1998).  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's traumatic arthritis of the lumbar spine has not 
resulted in neurological impairment.  


CONCLUSION OF LAW

The criteria for a separate compensable disability rating for 
neurologic manifestations of the service-connected traumatic 
arthritis of the lumbar spine have not been met.  38 U.S.C.A. §§ 
1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.71a, Diagnostic 
Code 5237, Note (1) (2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

This appeal arises out of the Veteran's assertion that his 
service-connected traumatic arthritis of the lumbar spine is more 
disabling than currently evaluated.  The Veteran's service 
treatment records show that he injured his back when he fell from 
a tank in 1951 and was hospitalized in Korea.  He submitted a 
claim for service connection for a low back disorder in December 
1994 and by rating decision dated in March 1997, the RO granted 
service connection and assigned a 10 percent disability rating 
for traumatic arthritis of the lumbar spine, effective December 
19, 1994.  Subsequently, by rating decision dated in March 2002, 
the RO increased the Veteran's disability rating for the lumbar 
spine from 10 percent to 20 percent effective October 4, 2001.  
The Veteran filed a subsequent claim for an increased rating in 
August 2003.  In an August 2009 decision, the Board denied a 
disability rating greater than 20 percent for service-connected 
orthopedic manifestations of traumatic arthritis of the lumbar 
spine and remanded the issue of entitlement to a separate 
disability rating for neurologic manifestations.   
  
Legal Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which are based on the average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate 
diagnostic codes identify the various disabilities.  The 
governing regulations provide that the higher of two evaluations 
will be assigned if the disability more closely approximates the 
criteria for that rating.  Otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7.  

The Veteran's traumatic arthritis of the lumbar spine is rated as 
20 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 
(DC) 5003-5292.  Under Note (1) of 38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine "Evaluate 
any associated objective neurologic abnormalities, including, but 
not limited to, bowel or bladder impairment, separately, under an 
appropriate diagnostic code."  

Relevant Evidence

Evidence relevant to the level of severity of the Veteran's 
lumbar spine disorder includes VA examination reports dated in 
October 2003, October 2007, and July 2009.  The October 2003 and 
October 2007 VA examination reports are negative for neurological 
complaints regarding the service-connected lumbar spine disorder.  
The October 2003 VA examination shows negative straight leg 
raising tests bilaterally and normal reflexes.  The October 2007 
VA examination shows that the Veteran had been using a cane since 
2003 and a motorized scooter since 2005 due to poor balance.  He 
October 2007 examination also showed normal motor and sensory 
examinations.  

However, the July 2009 VA examination shows a history of urinary 
incontinence and urgency and a history of nocturia, having to 
void three times per night.  There was also a history of erectile 
dysfunction, paresthesias, leg or foot weakness, falls, and 
unsteadiness.  Examination of the muscles revealed spasm, 
atrophy, pain with motion, tenderness, and weakness bilaterally.  
There was some loss of motor skills, particularly regarding hip 
extension, knee extension, ankle dorsiflexion, ankle plantar 
flexion, and great toe extension.  Muscle tone was weak and there 
was atrophy of both legs; however, sensory and reflex 
examinations were normal.  

Pursuant to the Board remand, the Veteran was afforded a VA 
neurological examination in December 2009.  At that time, the 
Veteran complained of difficulty with balance.  He indicated that 
on a number of occasions he had lost his balance and fallen.  The 
most recent fall occurred one week earlier when he sustained 
injury to the left shoulder and contusion and laceration over the 
left parietal area.  The examiner noted that in the recent past a 
diagnosis of Parkinson 's disease was considered, however, the 
examiner also noted that the Veteran was not on any anti-
Parkinson's treatment.

The examiner noted that the Veteran used a cane to ambulate 
because of poor balance and did not drive any longer.  The 
Veteran reportedly retired in 2001 as a custodial worker.  On 
motor examination there was normal muscle strength, tone, and 
coordination for both the upper and lower extremities.  Regarding 
the lower extremities, there was no evidence of muscle atrophy 
and no fasciculations.  There was rest tremor but no other 
involuntary movements.  DTRs were present and symmetric for both 
the upper and lower extremities.  There were no pathologic 
reflexes.  Sensation was intact to light touch, pinprick, 
temperature, vibration, and proprioception for both upper and 
lower extremities.  Coordinations were noted to be F-N, H-S, RAM 
intact and gait revealed no ataxia with normal and tandem walking 
with good arm swing.  The impression was tremor and balance 
problems due to Parkinson 's disease.  The examiner opined that 
it was at least as likely as not that the Veteran's  neurologic 
system of balance problem was caused or related to his service-
connected disability of thoracolumbar trauma sustained during 
active service.  

In April 2010, the December 2009 VA examiner provided an addendum 
to his initial report.  He stated that after review of the claims 
file it was the examiners opinion that the Veteran's current 
neurologic symptoms of tremor and balance problem were not caused 
or related to his service-connected disability of thoracolumbar 
trauma sustained during active service and for which the Veteran 
is being followed and treated by orthopedic and rehabilitation 
clinics.  The examiner indicated that the Veteran's neurologic 
diagnosis was Parkinson 's disease.  On neurological examination 
of December 2009 there was no evidence of peripheral nerves 
disorder or other neurologic disability related to the Veteran's 
service-connected thoracolumbar trauma sustained in active 
service.  In the opinion of the examiner, it was less than likely 
that the Veteran's current neurologic symptoms of tremor and 
balance were caused or related to his service-connected 
disability of thoracolumbar trauma sustained in active service.  
The examiner further opined that the Veteran's symptoms of tremor 
and balance problem were at least as likely as not caused by his 
diagnosed Parkinson 's disease.  


Analysis

The Board finds that the preponderance of the evidence is against 
a separate compensable disability rating for neurologic 
manifestations of the service-connected traumatic arthritis of 
the lumbar spine.  While the December 2009 VA examiner originally 
opined that the Veteran's  neurologic system of balance problem 
is caused or related to his service-connected disability of 
thoracolumbar trauma sustained during active service in an April 
2009 addendum the December 2009 VA examiner reviewed the claims 
folder, noted that on neurological examination of December 2009 
there was no evidence of a peripheral nerves disorder or other 
neurologic disability related to the Veteran's service-connected 
thoracolumbar trauma sustained in active service.  The examiner 
specifically opined that it was less than likely that the 
Veteran's current neurologic symptoms of tremor and balance were 
caused or related to his service-connected disability of 
thoracolumbar trauma sustained in active service.  The examiner 
further opined that the Veteran's symptoms of tremor and balance 
problem were at least as likely as not caused by his diagnosed 
Parkinson 's disease.  There are no contrary opinions of record.  

The Board has carefully considered the Veteran' lay statements in 
support of the contention that he has a neurological disorder 
secondary to his service-connected traumatic arthritis of the 
lumbar spine.  However, a diagnosis of such a disorder is not 
capable of lay observation and requires medical expertise.  See 
Buchanan, 451 F.3d at 1335; Jandreau, 492 F.3d at 1372; Davidson 
v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  

Accordingly, the Board finds that the preponderance of the 
evidence is against a separate compensable disability rating for 
neurologic manifestations of the service-connected traumatic 
arthritis of the lumbar spine.  38 U.S.C.A. § 5107(b).  As such, 
the appeal is denied.  


Notice and Assistance

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the appellant of the information and evidence not of 
record that is necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
The notice should also address the rating criteria or effective 
date provisions that are pertinent to the appellant's claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

For an increased-compensation claim, section 5103(a) requires, at 
a minimum, that the Secretary (1) notify the claimant that to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment; (2) 
provide examples of the types of medical and lay evidence that 
may be obtained or requested; (3) and further notify the claimant 
that "should an increase in disability be found, a disability 
rating will be determined by applying relevant [DC's]," and that 
the range of disability applied may be between 0% and 100% 
"based on the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration, and their impact upon employment."  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom.  
Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

Such notice was not provided in this case.  Although the 
appellant received inadequate notice, the record reflects that 
the purpose of the notice was not frustrated.  Vazquez-Flores, 22 
Vet. App. at 49.

In a September 2003 letter, the RO stated that to establish 
entitlement to an increased evaluation for his service-connected 
lumbar spine disorder, the evidence must show that his condition 
has "increased in severity."  The letter also explained that 
the VA was responsible for (1) requesting records from Federal 
agencies, (2) assisting in obtaining private records or evidence 
necessary to support his claim, and (3) providing a medical 
examination if necessary.  The March 2004 rating decision 
explained the criteria for the next higher disability rating 
available for the lumbar spine disorder under the applicable 
diagnostic code.  The October 2004 statement of the case (SOC), 
October 2007 July 2009, and July 2010supplemental statements of 
the case (SSOC) provided the appellant with the applicable 
regulations relating to disability ratings for his service-
connected lumbar spine disorder.  The general information needed 
to substantiate the claim was provided by the Veteran and 
otherwise obtained by VA during the processing of his claim.  

Letters dated in May 2007 and April 2008 addressed the rating 
criteria and effective date provisions that are pertinent to the 
appellant's claim.  Dingess, 19 Vet. App. 473 (2006).  Moreover, 
the record shows that the appellant was represented by a 
Veteran's Service Organization and its counsel throughout the 
adjudication of the claims.  Overton v. Nicholson, 20 Vet. App. 
427 (2006).  

Thus, based on the record as a whole, the Board finds that a 
reasonable person would have understood from the information that 
VA provided to the appellant what was necessary to substantiate 
his increased rating claim, and as such, that he had a meaningful 
opportunity to participate in the adjudication of his claim such 
that the essential fairness of the adjudication was not affected.  

VA has obtained service treatment records, assisted the appellant 
in obtaining evidence, afforded the appellant adequate physical 
examinations, obtained medical opinions as to the etiology and 
severity of disabilities, and afforded the appellant the 
opportunity to give testimony before the Board although he 
declined to do so.  All known and available records relevant to 
the issues on appeal have been obtained and associated with the 
appellant's claims file; and the appellant has not contended 
otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a decision on 
the claim at this time.
 

ORDER

A separate compensable disability rating for neurologic 
manifestations of the service-connected traumatic arthritis of 
the lumbar spine is denied.  



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


